Citation Nr: 1010817	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel





INTRODUCTION

The Veteran had active duty service with the Navy from 
September 1987 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for PTSD and depression, both claimed as secondary 
to military sexual trauma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  

The Veteran contends that while she was stationed in Brawdy, 
Wales she reported unwanted sexual advances between November 
1988 to 1989 by a Marine to military police, but was told to 
drop the charges.  She also reported being exposed to male 
masturbation by a new captain.  She also stated that she was 
raped by another service member in November 1988 on the day 
before Thanksgiving; she presented paperwork reporting the 
incident and identifying two witnesses to a superior, but he 
tore the paperwork and told her that "boys will be boys."  

She indicated that after the November 1988 sexual assault and 
her report of the incident, her performance marks decreased 
and she was passed over for promotions, she experienced 
frequent episodes of depression and self-medicated with 
alcohol, and she began to exhibit obsessive behavior, gaining 
20 to 30 pounds and being sent to Treasure Island, California 
to lose weight.  She stated that she was embarrassed to seek 
help after the sexual assault at the base clinic and did not 
seek help off base because she feared that the Navy would 
frown upon her.

As the Veteran has acknowledged, her service treatment 
records and service personnel records are silent for any 
complaints, findings, or diagnosis of any psychiatric 
problems.  However, after reviewing the service treatment 
records, the Board finds that her statements about gaining 
weight after November 1988 are credible.  Her weight was 
documented at enlistment at 163 pounds (height was 69 
inches), 169 pounds in October 1987, and 162 pounds in 
November 1987.  After the alleged November 1988 sexual 
assault, her weight fluctuated between 185 and 200 pounds, 
but was never documented below 185 pounds.  A physical 
readiness test report showed that she was placed on a 
remedial fat reduction program in November 1990, and a Navy 
memorandum dated in July 1992 showed that she reported to 
Treasure Island for evaluation of her obesity problem.  
Tentative recommendations included level III treatment at 
Miramar, California.

Service dental records also reflected a change in her use of 
birth control pills after the alleged assault.  In a dental 
health questionnaire dated in October 1987, she denied using 
birth control.  In July 1989, within a year after the alleged 
assault, she reported that she was using birth control.  
Subsequently, she denied using birth control in May 1990, 
June 1991, and July 1993.  Similarly, gynecology records show 
that in August 1988 she denied any pregnancies, abortions, or 
miscarriages.  However, in February 1992 she identified 
having one pregnancy and one abortion or miscarriage.  It is 
unclear from the records when the reported pregnancy 
occurred.

Post-service VA and private treatment records further 
documented her reports of military sexual assault and 
harassment, participation in a group for survivors of sexual 
assault, and diagnosis of depression and PTSD (diagnosed by a 
physician assistant).  VA records also showed that she was 
terminated from her job in June 2006 after her manager 
repeatedly asked her if she was okay, she could not tolerate 
his questions, and they "exchanged words."

The Board finds that the Veteran's significant weight gain, 
changes in birth control usage, and evidence of an in-service 
pregnancy (all occurring after the alleged assault) together 
with post-service evidence of depression and/or PTSD 
diagnoses, are sufficient to warrant providing the Veteran 
with a VA PTSD examination and opinion to interpret the 
meaning of possible in-service behavior changes and to 
determine whether an in-service personal assault occurred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated her for her claimed mental 
disorders.  Of particular interest are VA 
treatment records from July 2006 to the 
present.  The Veteran should be requested 
to provide information on any pregnancies 
that occurred in service, and where she 
received any military or private medical 
care for the pregnancy, including 
treatment for abortions or miscarriages.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Following receipt of any additional VA 
or private treatment records as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded a VA PTSD examination and opinion 
performed by a psychiatrist at a VA 
facility.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for PTSD, changed April 
2, 2007.  The purpose of the examination 
and opinion is to determine whether the 
Veteran was sexually assaulted in service 
as alleged and whether she has PTSD, 
depression, or any other psychiatric 
disorder as a result.  All indicated tests 
and studies are to be performed.  

Prior to the examination, the claims folder 
must be made available to the psychiatrist 
performing the examination for a thorough 
review of the case, giving particular 
attention to the various lay statements and 
service medical, dental, and personnel 
records.  The psychiatrist should be 
provided with a complete copy of this 
remand and the accompanying instructions.  
A notation to the effect that this thorough 
record review took place should be included 
in the report of the psychiatrist.

The psychiatrist must consider the 
Veteran's post-service complaints of 
experiencing weight gain during service, as 
well as other lay statements that she began 
to self-medicate with alcohol, experience 
periods of depression, and that her 
performance declined, when considering 
whether there is evidence of manifestations 
of any mental disorder, to include PTSD and 
depression, during service.

After reviewing the record and examining 
the Veteran, the psychiatrist is asked to 
provide a medical opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that (1) the 
Veteran was sexually assaulted during 
military service, (2) that any current 
psychiatric disorder(s), to include PTSD 
and depression, had its onset during 
military service, or within one year 
following her separation from military 
service, and (3) that any current 
psychiatric disorder is related to military 
service, to include the alleged November 
1988 sexual assault.  The opinions should 
be provided based on the results of 
examination, a review of the medical and 
lay evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report, to include whether 
any evidence of behavior changes in service 
supports her contention that she was 
sexually assaulted.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


